880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bill CLIFTON, Plaintiff-Appellee,v.STARDAY RECORDING & PUBLISHING COMPANY, INC., Defendant,Gusto Records, Inc., Defendant-Appellant.
No. 89-5759.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant, Gusto Records, Inc., appeals the final judgment entered in favor of the plaintiff on May 31, 1989.  On July 6, this Court entered an orderfor the defendant to show cause why the appeal should not be dismissed as premature because the notice of appeal was filed prior to the disposition of a timely-served motion to amend the judgment pursuant to Fed.R.Civ.P. 59.  The defendant has submitted copies of the district court's orders of July 6 denying the motion to amend and vacating its earlier order approving a supersedeas bond.


2
A timely-served motion to amend the judgment pursuant to Fed.R.Civ.P. 59 tolls the time for appeal until entry of an order granting or denying the motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed before disposition of such a motion is of no effect.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Accordingly, we are without jurisdiction to hear this appeal.


3
It is ORDERED that this appeal, Case No. 89-5759, is dismissed sua sponte, without prejudice to the parties' right to file a timely appeal from the order denying the motion to amend.